Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This action is in response to the amendment filed on 06/28/2021, which amends claims 1, 8, and 15.
In response to the amendments, the 35 USC §103 rejection of claims 1, 4-8, 10-15, and 18-25 is withdrawn.
Claims 1, 4-8, 10-15, 18-25 are pending and allowed.
Reasons for Allowance
Allowed Claims:  Claims 1, 4-8, 10-15, and 18-25 are allowed, wherein claims 1, 8, and 15 are independent and the balance of claims are dependent.
Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for training a machine-learning model with historical productivity data and skills data to determine allocation of tasks to workers.
The closest prior art of record is Knijnik et al. (US Pub. No. 2017/0249574), which is directed to features for data collection, collecting feedback based on historical data and applying machine learning algorithms in order to automate the allocation of resources to tasks. Knijnik teaches several features pertinent to independent claims 1, 8, and 15, including training, by a device, a machine learning model with historical productivity data and skills data to generate a trained machine learning model that determines allocations of tasks to workers, wherein the historical productivity data identifies a quantity of prior tasks completed by the workers and subject matter associated with the prior tasks, and wherein the skills data identifies skills and experience of the workers; receiving, by the device, new task data identifying new tasks to allocate to the workers; performing, by the device, natural language processing on the new task data to convert the new task data to processed new task data; processing, by the device, the processed new task data and the real-time productivity data, with the trained machine learning model, to determine allocations of the new tasks to the workers; causing, by the device, the new tasks to be allocated to the workers by one or more devices and based on the determined allocations of the new tasks; retraining, by the device and using one or more supervised machine learning techniques, the trained machine learning model to generate a new machine learning model based on using the determined allocations of the new tasks as training data and validation data for the supervised machine learning technique.  (See Non Final Office Action mailed 04/23/2021 for citations evincing Knijnik’s teaching of the above-noted features).
However, Knijnik and the other prior art of record does not teach or render obvious the claimed invention as a whole, specifically the receiving, by the device and from sensors associated with the workers, real-time productivity data identifying productivity of the workers in completing current tasks assigned to the workers, wherein the sensors include at least one of: one or more biometric sensors, one or more video cameras, or one or more telephone monitoring devices, and wherein the sensors provide data indicating when the workers complete the current tasks; performing, by the device, one or more actions based on the determined allocations of the new tasks, the one or more actions comprising: causing new virtual machines to be instantiated for the new tasks based on one or more requirements associated with the new tasks; or causing an automated device to deliver an object to one of the workers for one of the new tasks; or causing client devices associated with the workers to be updated with software for performing the new tasks; and providing, by the device, the new machine learning model to process additional task data and additional real-time productivity data received from the sensors; and removing, by the device, the new virtual machines instantiated for the new tasks when the new tasks are completed, as recited and arranged in independent claim 1, and similarly encompassed by the device and non-transitory computer readable medium of independent claims 8 and 15, respectively, thereby rendering independent claims 1, 8 and 15 and their respective dependent claims as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karakey et al. (US Pub. No. 2011/0213634): discloses a system and method for effective workload distribution for service technicians. 
Wilbert et al. (US Pub. No. 2014/0297548): discloses a method for matching candidates to tasks. 
Kozloski et al. (US Pub. No. 2017/0140322): discloses selecting multiple individuals to accomplish a task.
Mulla et al. (US Pub. No. 2018/0039526): discloses auto-allocation of tasks and resources.
Yang et al. (US Pub. No. 2019/0025773): discloses a deep learning based detection and correction of compromised sensors in autonomous machines.
Flexible Task Assignment in real-time spatial data (Tong et al, 2017): discloses task assignment in real-time spatial data, where streams of spatially distributed tasks and workers are matched in real time such that the total number of assigned pairs is maximized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683